Exhibit 10.1
Sterling Chemicals, Inc.
Second Amended and Restated
2002 Stock Plan
Effective as of November 7, 2008

 



--------------------------------------------------------------------------------



 



STERLING CHEMICALS, INC.
SECOND AMENDED AND RESTATED
2002 STOCK PLAN
Preliminary Statements

  A.   Sterling Chemicals, Inc., a Delaware corporation (the “Company”), has
previously adopted that certain Amended and Restated 2002 Stock Plan (the
“Existing Plan”).     B.   Pursuant to Sections 2 and 20 of the Existing Plan,
the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company has the right to amend the Existing Plan from time to
time, subject to specified limitations.     C.   The Compensation Committee
desires to amend the Existing Plan in certain respects and to restate the
Existing Plan, as so amended, in its entirety.     D.   This Amended and
Restated 2002 Stock Plan is intended as good faith compliance with Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
and is to be construed in accordance with Section 409A and any guidance issued
thereunder.

          Now, Therefore, the Existing Plan is hereby amended and restated,
effective as of November 7, 2008, to read in its entirety as follows:
          1. Purpose. The Sterling Chemicals, Inc. Second Amended and Restated
2002 Stock Plan (the “Plan”) is intended to provide incentives which will
attract, retain and motivate highly competent persons as officers and key
employees of, and consultants to, the Company and its subsidiaries and
affiliates, by providing them opportunities to acquire shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”) or to receive
monetary payments based on the value of such shares pursuant to the Benefits (as
defined in Section 4 below) described herein. Capitalized terms are defined when
first used, as described in the Index of Defined Terms at the end of this
document.
          2. Administration. (a) Committee. The Plan will be administered by a
committee (the “Committee”) appointed by the Board of Directors of the Company
from among its members (which may be the Compensation Committee) and shall be
comprised, unless otherwise determined by the Company’s Board of Directors, of
not less than two members. During any period when the Company is subject to
Rule 16b-3(b)(3) (or any successor rule) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), each member of the
Committee shall be a “Non-

 



--------------------------------------------------------------------------------



 



Employee Director” within the meaning of such Rule, and during any period when
the Company is subject to Treasury Regulation Section 1.162-27(e)(3) under
Section 162(m) of the Code, each member of the Committee shall be an “outside
directors” within the meaning of such Section.
          (b) Authority. The Committee is authorized, subject to the provisions
of the Plan, to establish such rules and regulations as it deems necessary for
the proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Benefits granted hereunder as it deems necessary or advisable. All
determinations and interpretations made by the Committee shall be binding and
conclusive on all participants and their legal representatives.
          (c) Indemnification. No member of the Committee and no employee of the
Company shall be liable for any act or failure to act hereunder, except in
circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company, a
subsidiary or an affiliate against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith, gross negligence or willful misconduct.
          (d) Delegation and Advisers. The Committee may delegate to one or more
of its members, or to one or more agents, such administrative duties as it may
deem advisable, and the Committee, or any person to whom it has delegated duties
as aforesaid, may employ one or more persons to render advice with respect to
any responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the subsidiary or affiliate whose
employees have benefited from the Plan, as determined by the Committee.
          3. Participants. Participants will consist of such officers and key
employees of, and such consultants to, the Company and its subsidiaries and
affiliates as the Committee in its sole discretion determines to be
significantly responsible for the success and future growth and profitability of
the Company and whom the Committee may designate from time to time to receive
Benefits under the Plan. Designation of a participant in any year shall not
require the Committee to designate such person to receive a Benefit in any other
year or, once designated, to receive the same type or amount of Benefit as
granted to the participant in any other year. The Committee shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective Benefits.

-2-



--------------------------------------------------------------------------------



 



          4. Type of Benefits. Benefits under the Plan may be granted in any one
or a combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Stock
Awards and (d) Stock Units (each as described below, and collectively, the
“Benefits”). Stock Awards and Stock Units may, as determined by the Committee in
its discretion, constitute Performance-Based Awards, as described in Section 10
hereof. Benefits shall be evidenced by agreements (which need not be identical)
in such forms as the Committee may from time to time approve; provided, however,
that in the event of any conflict between the provisions of the Plan and any
such agreements, the provisions of the Plan shall prevail.
          5. Common Stock Available Under the Plan. (a) Basic Limitations. The
aggregate number of shares of Common Stock that may be subject to Benefits,
including Stock Options, granted under this Plan shall be 1,379,747 shares of
Common Stock, which may be authorized and unissued or treasury shares, subject
to any adjustments made in accordance with Section 12 hereof. The maximum number
of shares of Common Stock with respect to which Benefits may be granted or
measured to any individual participant under the Plan during the term of the
Plan shall not exceed 1,379,747 (subject to adjustments made in accordance with
Section 12 hereof).
          (b) Additional Shares. Any shares of Common Stock subject to a Stock
Option or Stock Appreciation Right which for any reason is cancelled or
terminated without having been exercised, or any shares subject to Stock Awards
or Stock Units which are forfeited, or any shares delivered to the Company as
part or full payment for the exercise of a Stock Option, Stock Appreciation
Right or Stock Award or any related tax withholding or other sums due (including
by the withholding of shares of Common Stock for which a Stock Option, Stock
Appreciation Right or Stock Award is exercisable) shall again be available for
Benefits under the Plan. The preceding sentence shall apply only for purposes of
determining the aggregate number of shares of Common Stock subject to Benefits
but shall not apply for purposes of determining the maximum number of shares of
Common Stock with respect to which Benefits (including the maximum number of
shares of Common Stock subject to Stock Options and Stock Appreciation Rights)
that may be granted to any individual participant under the Plan.
          (c) Acquisitions. In connection with the acquisition of any business
by the Company or any of its subsidiaries or affiliates, any outstanding grants,
awards or sales of options or other similar rights pertaining to such business
may be assumed or replaced by Benefits under the Plan upon such terms and
conditions as the Committee determines. The date of any such grant or award
shall relate back to the date of the initial grant or award being assumed or
replaced, and service with the acquired business shall constitute service with
the Company or its subsidiaries or affiliates for purposes of such grant or
award. Any shares of Common Stock underlying any grant or award or sale pursuant
to any such acquisition shall be disregarded for purposes of applying the
limitations under and shall not reduce the number of shares of Common Stock
available under Section 5(a) above.

-3-



--------------------------------------------------------------------------------



 



          6. Stock Options. (a) Generally. Stock Options will consist of awards
from the Company that will enable the holder to purchase a number of shares of
Common Stock, at set terms. Stock Options may be “incentive stock options”
(“Incentive Stock Options”), within the meaning of Section 422 of the Code, or
Stock Options which do not constitute Incentive Stock Options (“Nonqualified
Stock Options”). The Committee will have the authority to grant to any
participant one or more Incentive Stock Options, Nonqualified Stock Options, or
both types of Stock Options (in each case with or without Stock Appreciation
Rights). Each Stock Option shall be subject to such terms and conditions
consistent with the Plan as the Committee may impose from time to time, subject
to the following limitations:
          (b) Exercise Price. Each Stock Option granted hereunder shall have
such per-share exercise price as the Committee may determine at the date of
grant; provided, however, that the per-share exercise price of a Stock Option
granted hereunder shall not be less than 100% of the Fair Market Value (as
defined in Section 15) of a share of Common Stock on the date of grant.
          (c) Payment of Exercise Price. The option exercise price may be paid
in cash or by the withholding of shares of Common Stock for which a Stock Option
is exercisable. Additionally, the Committee may prescribe any other method of
paying the exercise price that it determines to be consistent with applicable
law and the purpose of the Plan.
          (d) Exercise Period. Stock Options granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee; provided, however, that no Stock Option
shall be exercisable later than ten years after the date it is granted except in
the event of a participant’s death, in which case, the exercise period of such
participant’s Stock Options may be extended beyond such period but no later than
one year after the participant’s death. All Stock Options shall terminate at
such earlier times and upon such conditions or circumstances as the Committee
shall in its discretion set forth in such option agreement at the date of grant.
          (e) Restoration of Stock Options. The Committee may, at the time of
grant of an option, provide for the grant of a subsequent Restoration Stock
Option if the exercise price is paid for by delivering previously owned shares
of Common Stock of the Company. Restoration Stock Options (i) may be granted in
respect of no more than the number of shares of Common Stock tendered in
exercising the predecessor Stock Option, (ii) shall have an exercise price equal
to the Fair Market Value on the date the Restoration Stock Option is granted,
and (iii) may have an exercise period that does not extend beyond the remaining
term of the predecessor Stock Option. In determining which methods a participant
may utilize to pay the exercise price, the Committee may consider such factors
as it determines are appropriate.
          (f) Limitations on Incentive Stock Options. Incentive Stock Options
may be granted only to participants who are employees of the Company or of a
“Parent

-4-



--------------------------------------------------------------------------------



 



Corporation” or “Subsidiary Corporation” (as defined in Sections 424(e) and
(f) of the Code, respectively) at the date of grant. The aggregate Fair Market
Value (determined as of the time the Stock Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a participant during any calendar year (under all option plans of
the Company and of any Parent Corporation or Subsidiary Corporation ) shall not
exceed $100,000. For purposes of the preceding sentence, Incentive Stock Options
will be taken into account in the order in which they are granted. No Incentive
Stock Option may be exercised later than ten years after the date it is granted.
          (g) Additional Limitations on Incentive Stock Options for Ten Percent
Shareholders. Incentive Stock Options may not be granted to any participant who,
at the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Parent
Corporation or Subsidiary Corporation, unless the exercise price of the option
is fixed at not less than 110% of the Fair Market Value of the Common Stock on
the date of grant and the exercise of such option is prohibited by its terms
after the expiration of five years from the date of grant of such option.
          7. Stock Appreciation Rights. (a) Generally. A Stock Appreciation
Right means a right to receive a payment in cash, Common Stock or a combination
thereof, an amount equal to the excess of (i) the Fair Market Value, or other
specified valuation, of a specified number of shares of Common Stock on the date
the right is exercised over (ii) the Fair Market Value of such shares of Common
Stock on the date the right is granted, as determined by the Committee. Each
Stock Appreciation Right shall be subject to such terms and conditions as the
Committee shall impose from time to time.
          (b) Exercise Period. Stock Appreciation Rights granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee; provided, however, that no
Stock Appreciation Rights shall be exercisable (i) earlier than the date of
death or disability of the participant, the date of the participant’s
termination of employment or service with the Company and its subsidiaries or
affiliates or a fixed date set forth in such right at the date of grant nor
(ii) later than ten years after the date it is granted. All Stock Appreciation
Rights shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in such right
at the date of grant.
          8. Stock Awards. (a) Generally. The Committee may, in its discretion,
grant Stock Awards (which may include mandatory payment of any bonus in stock)
consisting of Common Stock issued or transferred to participants with or without
other payments therefor. A Stock Award shall be construed as an offer by the
Company to the participant to purchase the number of shares of Common Stock
subject to the Stock Award at the purchase price, if any, established therefor;
provided, however, that the purchase price established for the shares of Common
Stock subject to a Stock Award granted hereunder shall not be less than 100% of
the Fair Market Value of such shares of

-5-



--------------------------------------------------------------------------------



 



Common Stock on the date of grant. Any right to acquire the shares under the
Stock Award that is not exercised by the participant within 30 days after the
grant is communicated shall automatically expire.
          (b) Payment of the Purchase Price. If the Stock Award requires payment
therefor, the purchase price of any shares of Common Stock subject to a Stock
Award may be paid in any manner authorized by the Committee, which may include
any manner authorized under the Plan for the payment of the exercise price of a
Stock Option. Stock Awards may also be made in consideration of services
rendered to the Company or its subsidiaries or affiliates.
          (c) Additional Terms. Stock Awards may be subject to such terms and
conditions as the Committee determines appropriate, including, without
limitation, restrictions on the sale or other disposition of such shares, the
right of the Company to reacquire such shares for no consideration upon
termination of the participant’s employment within specified periods, and may
constitute Performance-Based Awards, as described in Section 10 hereof. The
Committee may require the participant to deliver a duly signed stock power,
endorsed in blank, relating to the Common Stock covered by such an Award. The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed.
          (d) Rights as a Shareholder. The Stock Award shall specify whether the
participant shall have, with respect to the shares of Common Stock subject to a
Stock Award, all of the rights of a holder of shares of Common Stock of the
Company, including the right to receive dividends and to vote the shares.
          9. Stock Units. (a) Generally. The Committee may, in its discretion,
grant Stock Units (as defined in subsection (d) below) to participants
hereunder. The Committee shall determine the criteria for the vesting of Stock
Units. Stock Units may constitute Performance-Based Awards, as described in
Section 10 hereof. A Stock Unit granted by the Committee shall provide payment
in shares of Common Stock at such time as the award agreement shall specify.
Shares of Common Stock issued pursuant to this Section 9 may be issued with or
without other payments therefor as may be required by applicable law or such
other consideration as may be determined by the Committee. The Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right (as defined in subsection (d) below).
          (b) Settlement of Stock Units. Upon vesting of a Stock Unit, shares of
Common Stock representing the Stock Units shall be distributed to the
participant unless the Committee provides for the payment of the Stock Units in
cash equal to the value of the shares of Common Stock which would otherwise be
distributed to the participant or partly in cash and partly in shares of Common
Stock.
          (c) Definitions. A “Stock Unit” means a notional account representing
one share of Common Stock. A “Dividend Equivalent Right” means the right to
receive the

-6-



--------------------------------------------------------------------------------



 



amount of any dividend paid on the share of Common Stock underlying a Stock
Unit, which shall be payable in cash or in the form of additional Stock Units.
          10. Performance-Based Awards. (a) Generally. Any Benefits granted
under the Plan may be granted in a manner such that the Benefits qualify for the
performance-based compensation exemption of Section 162(m) of the Code
(“Performance-Based Awards”). As determined by the Committee in its sole
discretion, either the granting or vesting of such Performance-Based Awards
shall be based on achievement of hurdle rates and/or growth rates in one or more
business criteria that apply to the individual participant, one or more business
units or the Company as a whole.
          (b) Business Criteria. The business criteria shall be as follows,
individually or in combination: (i) net earnings or net income (before or after
taxes); (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or revenue growth; (iv) gross profit or gross profit growth;
(v) market share; (vi) operating profit (before or after taxes); (vii) expense
targets; (viii) working capital targets, including those relating to inventory
and/or accounts receivable; (ix) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital);
(x) earnings before or after taxes, interest, depreciation and/or amortization,
whether or not adjusted; (xi) gross or operating margins; (xii) productivity
ratios; (xiii) margins; (xiv) operating efficiency; (xv) objective measures of
customer satisfaction; (xvi) measures of economic value added; (xvii) inventory
control; (xviii) enterprise value; (xix) sales; (xx) debt levels and net debt;
(xxi) timely launch of new facilities; (xxii) client retention; (xxiii) employee
retention; (xxiv) timely completion of new product rollouts; (xxv) objective
measures of personal targets, goals or completion of projects; (xxvi) market
share; (xxvii) return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales); (xxviii) planning accuracy (as
measured by comparing planned results to actual results); (xxix) share price
(including, but not limited to, growth measures and total stockholder return);
(xxx) environmental, health and safety performance; and (xxxi) business
development activities. Any one or more of the business criteria may be used on
an absolute or relative basis to measure the performance of the Company and/or
one or more affiliates as a whole or any business unit(s) of the Company and/or
one or more affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above business criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.
          (c) Establishment of Performance Goals. With respect to
Performance-Based Awards, the Committee shall establish in writing (i) the
performance goals applicable to a given period, and such performance goals shall
state, in terms of an objective formula or standard, the method for computing
the amount of compensation payable to the participant if such performance goals
are obtained and (ii) the individual employees or class of employees to which
such performance goals apply no later than 90 days after the commencement of
such period (but in no event after 25% of such period has elapsed).

-7-



--------------------------------------------------------------------------------



 



          (d) Certification of Performance. No Performance-Based Awards shall be
payable to or vest with respect to, as the case may be, any participant for a
given period until the Committee certifies in writing that the objective
performance goals (and any other material terms) applicable to such period have
been satisfied.
          (e) Modification of Performance-Based Awards. With respect to any
Benefits intended to qualify as Performance-Based Awards, after establishment of
a performance goal, the Committee shall not revise such performance goal or
increase the amount of compensation payable thereunder (as determined in
accordance with Section 162(m) of the Code) upon the attainment of such
performance goal. Notwithstanding the preceding sentence, the Committee may
reduce or eliminate the number of shares of Common Stock or cash granted or the
number of shares of Common Stock vested upon the attainment of such performance
goal.
          11. Foreign Laws. The Committee may grant Benefits to individual
participants who are subject to the tax laws of nations other than the United
States, which Benefits may have terms and conditions as determined by the
Committee as necessary to comply with applicable foreign laws. The Committee may
take any action which it deems advisable to obtain approval of such Benefits by
the appropriate foreign governmental entity; provided, however, that no such
Benefits may be granted pursuant to this Section 11 and no action may be taken
which would result in a violation of the Exchange Act, the Code or any other
applicable law.
          12. Adjustment Provisions; Change in Control. (a) Adjustment
Generally. If there shall be any change in the Common Stock of the Company,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, split up, spin-off, combination of shares,
exchange of shares, dividend in kind or other like change in capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, an adjustment shall be made to each outstanding Stock Option and Stock
Appreciation Right such that each such Stock Option and Stock Appreciation Right
shall thereafter be exercisable for such securities, cash and/or other property
as would have been received in respect of the Common Stock subject to such Stock
Option or Stock Appreciation Right had such Stock Option or Stock Appreciation
Right been exercised in full immediately prior to such change or distribution,
and such an adjustment shall be made successively each time any such change
shall occur.
          (b) Modification of Benefits. In the event of any change or
distribution described in subsection (a) above, in order to prevent dilution or
enlargement of participants’ rights under the Plan, the Committee will adjust,
in an equitable manner, the number and kind of shares that may be issued under
the Plan, the number and kind of shares subject to outstanding Benefits, the
exercise price applicable to outstanding Benefits, and the Fair Market Value of
the Common Stock and other value determinations applicable to outstanding
Benefits; provided, however, that any such arithmetic adjustment to a
Performance-Based Award shall not cause the amount of compensation payable
thereunder to be increased from what otherwise would have been

-8-



--------------------------------------------------------------------------------



 



due upon attainment of the unadjusted award. Appropriate adjustments may also be
made by the Committee in the terms of any Benefits under the Plan to reflect
such changes or distributions and to modify any other terms of outstanding
Benefits on an equitable basis, including modifications of performance targets
and changes in the length of performance periods; provided, however, that any
such arithmetic adjustment to a Performance-Based Award shall not cause the
amount of compensation payable thereunder to be increased from what otherwise
would have been due upon attainment of the unadjusted award. In addition, other
than with respect to Stock Options, Stock Appreciation Rights, and other awards
intended to constitute Performance-Based Awards, the Committee is authorized to
make adjustments to the terms and conditions of, and the criteria included in,
Benefits in recognition of unusual or nonrecurring events affecting the Company
or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code, and (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder other than an incentive stock option for purposes of
Section 422 of the Code.
          (c) Effect of a Change in Control. Notwithstanding any other provision
of this Plan, if there is a Change in Control (as defined in subsection
(d) below) of the Company, all then outstanding Stock Options, Stock
Appreciation Rights and Stock Units shall immediately vest and become
exercisable and any restrictions on Stock Awards or Stock Units shall
immediately lapse. Thereafter, all Benefits shall be subject to the terms of any
agreement effecting the Change in Control, which agreement, may provide, without
limitation, that each Stock Option and Stock Appreciation Right outstanding
hereunder shall terminate within a specified number of days after notice to the
holder, and that such holder shall receive, with respect to each share of Common
Stock subject to such Stock Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such shares of Common Stock
immediately prior to the occurrence of such Change in Control over the exercise
price per share underlying such Stock Option or Stock Appreciation Right with
such amount payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine. A provision like the one
contained in the preceding sentence shall be inapplicable to a Stock Option or
Stock Appreciation Right granted within six (6) months before the occurrence of
a Change in Control if the holder of such Stock Option or Stock Appreciation
Right is subject to the reporting requirements of Section 16(a) of the Exchange
Act and no exception from liability under Section 16(b) of the Exchange Act is
otherwise available to such holder.
          (d) Definitions. For purposes of this Section 12, a “Change in
Control” of the Company shall be deemed to have occurred upon any of the
following events:
     (i) Any person (as such term us used in Section 13(d) of the Exchange Act,
other than one or more trusts established by the Company for the benefit of
employees of the Company or its subsidiaries) and other than Resurgence Asset
Management, L.L.C. or any affiliates thereof, shall become the beneficial owner

-9-



--------------------------------------------------------------------------------



 



(within the meaning of Rule 13d-3 under the Exchange Act) of 50% or more of the
Company’s outstanding Common Stock or 50% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors (the Company Stock, together with any such securities, the
“Voting Securities”); or
     (ii) The Company’s Board of Directors shall approve a sale, lease, exchange
or transfer of all or substantially all of the property and assets of the
Company, and such transaction shall have been consummated; or
     (iii) The Company’s Board of Directors shall approve any merger or
consolidation of the Company which will result in the holders of the Voting
Securities of the Company immediately prior to such merger or consolidation
owning less than a majority of the Voting Securities of the surviving entity
immediately following such transaction, and such transaction shall have been
consummated.
Notwithstanding the foregoing, (A) any spin-off of a division or subsidiary of
the Company to its stockholders and any event listed in (i) or (ii) above that
the Company’s Board of Directors determines not to be a Change in Control of the
Company, shall not constitute a Change in Control of the Company, and (B) with
respect to any Benefit that is subject to Section 409A of the Code, a “Change of
Control” shall occur only to the extent that the definition of “Change of
Control” set forth above may be interpreted to be consistent with Section 409A
of the Code and the applicable Internal Revenue Service and Treasury Department
regulations thereunder.
          13. Nontransferability. Each Benefit granted under the Plan to a
participant shall not be transferable otherwise than by will or the laws of
descent and distribution, and shall be exercisable, during the participant’s
lifetime, only by the participant. In the event of the death of a participant,
each Stock Option or Stock Appreciation Right theretofore granted to him or her
shall be exercisable during such period after his or her death as the Committee
shall in its discretion set forth in such option or right at the date of grant
and then only by the executor or administrator of the estate of the deceased
participant or the person or persons to whom the deceased participant’s rights
under the Stock Option or Stock Appreciation Right shall pass by will or the
laws of descent and distribution. Notwithstanding the foregoing, at the
discretion of the Committee, an award of a Benefit other than an Incentive Stock
Option may permit the transferability of a Benefit by a participant solely to
the participant’s spouse, siblings, parents, children and grandchildren or
trusts for the benefit of such persons or partnerships, corporations, limited
liability companies or other entities owned solely by such persons, including
trusts for such persons, subject to any restriction included in the award of the
Benefit.
          14. Other Provisions. The award of any Benefit under the Plan may also
be subject to such other provisions (whether or not applicable to the Benefit
awarded to any other participant) as the Committee determines appropriate,
including, without

-10-



--------------------------------------------------------------------------------



 



limitation, for the installment purchase of Common Stock under Stock Options,
for the installment exercise of Stock Appreciation Rights, to assist the
participant in financing the acquisition of Common Stock, for the forfeiture of,
or restrictions on resale or other disposition of, Common Stock acquired under
any form of Benefit, for the acceleration of exercisability or vesting of
Benefits in the event of a change in control of the Company, for the payment of
the value of Benefits to participants in the event of a change in control of the
Company, or to comply with federal and state securities laws, or understandings
or conditions as to the participant’s employment in addition to those
specifically provided for under the Plan.
          15. Fair Market Value. For purposes of this Plan and any Benefits
awarded hereunder, “Fair Market Value” shall be the closing price of the
Company’s Common Stock on the date of calculation (or on the last preceding
trading date if Common Stock was not traded on such date) if the Company’s
Common Stock is readily tradable on a national securities exchange or other
market system, and if the Company’s Common Stock is not readily tradable, Fair
Market Value shall mean the amount determined in good faith by the Committee as
the fair market value of the Common Stock of the Company. In making any
determination of Fair Market Value, the Committee shall endeavor to comply with
Section 409A of the Code and the applicable Internal Revenue Service and
Treasury Department regulations thereunder and in so doing shall be entitled to
rely on the advice of the Company’s counsel and other advisors.
          16. Withholding. All payments or distributions of Benefits made
pursuant to the Plan shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements. If
the Company proposes or is required to distribute Common Stock pursuant to the
Plan, it may require the recipient to remit to it or to the corporation that
employs such recipient an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for such Common Stock. In
lieu thereof, the Company or the employing corporation shall have the right to
withhold the amount of such taxes from any other sums due or to become due from
such corporation to the recipient as the Committee shall prescribe. The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit an optionee or award or right holder to pay all
or a portion of the federal, state and local withholding taxes arising in
connection with any Benefit consisting of shares of Common Stock by electing to
have the Company withhold shares of Common Stock having a Fair Market Value
equal to the amount of tax to be withheld, such tax calculated at rates required
by statute or regulation.
          17. Tenure. A participant’s right, if any, to continue to serve the
Company or any of its subsidiaries or affiliates as an officer, employee, or
otherwise, shall not be enlarged or otherwise affected by his or her designation
as a participant under the Plan.
          18. Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan. Nothing contained in the Plan, and
no action taken

-11-



--------------------------------------------------------------------------------



 



pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any participant,
beneficiary, legal representative or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended.
          19. No Fractional Shares. No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan or any Benefit. The Committee shall
determine whether cash, or Benefits, or other property shall be issued or paid
in lieu of fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.
          20. Duration, Amendment and Termination. No Benefit shall be granted
after December 31, 2018. The Committee may amend the Plan from time to time or
suspend or terminate the Plan at any time; provided, however, that no amendment
of the Plan may be made without approval of the stockholders of the Company if
the amendment will: (i) disqualify any Incentive Stock Options granted under the
Plan; (ii) increase the aggregate number of shares of Common Stock that may be
delivered through Stock Options under the Plan if approval by the stockholders
of the Company is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the Common Stock may be listed or quoted or to prevent
the Company from being denied a tax deduction under Section 162(m) of the Code);
(iii) increase either of the maximum amounts which can be paid to an individual
participant under the Plan as set forth in Section 5 hereof; (iv) change the
types of business criteria on which Performance-Based Awards are to be based
under the Plan; or (v) modify the requirements as to eligibility for
participation in the Plan.
          21. Governing Law. This Plan, Benefits granted hereunder and actions
taken in connection herewith shall be governed and construed in accordance with
the laws of the State of Delaware (regardless of the law that might otherwise
govern under applicable Delaware principles of conflict of laws).
          22. Section 409A of the Code. It is intended that any grant of a
Benefit to which Section 409A of the Code is applicable shall satisfy all of the
requirements of such Section 409A and the applicable regulations issued
thereunder to the extent necessary.
          23. Effective Date. Subject to approval of the Plan by the Company’s
stockholders, the Plan shall be effective as of November 7, 2008, the date on
which the Plan was adopted by the Committee. In the event that the Plan is not
approved by the

-12-



--------------------------------------------------------------------------------



 



Company’s stockholders on or before November 7, 2009, the Existing Plan shall
continue in full force and effect.

-13-



--------------------------------------------------------------------------------



 



Index of Defined Terms

      Term   Section Where Defined or First Used
Benefits
  4
Change in Control
  12(d)
Code
  2(a)
Committee
  2(a)
Common Stock
  1
Company
  1
Dividend Equivalent Right
  10(d)
Effective Date
  22
Exchange Act
  2(a)
Fair Market Value
  15
Incentive Stock Option
  6(a)
Non-Employee Director
  2(a)
Nonqualified Stock Option
  6(a)
Parent Corporation
  6(f)
Performance-Based Awards
  10(a)
Plan
  1
Restoration Stock Options
  6(e)
Stock Appreciation Rights
  7
Stock Award
  8
Stock Options
  6
Stock Unit
  9(c)
Subsidiary Corporation
  6(f)
Voting Securities
  12(d)

-14-